UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. Becker Value Equity Fund Retail Class: BVEFX Institutional Class: BVEIX Semi-Annual Report April 30, 2013 TABLE OF CONTENTS Investment Results & Returns - Retail Class 2 Investment Results & Returns - Institutional Class 3 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Approval of Investment Advisory Agreement 23 Expense Example 26 Additional Information 28 Privacy Notice 29 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Retail Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended April 30, 2013 Since Inception One Year Five Years (November 3, 2003) Becker Value Equity Fund, Retail Class 18.60% 5.35% 7.90% Russell 1000 Value Index 21.80% 4.17% 7.04% S&P 500 Index 16.89% 5.21% 6.59% This chart illustrates the performance of a hypothetical $10,000 investment made on November 3, 2003, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000 Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 2 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) (Continued) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Institutional Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended April 30, 2013 Since Inception One Year (September 2, 2011) Becker Value Equity Fund, Institutional Class 18.88% 22.87% Russell 1000 Value Index 21.80% 25.61% S&P 500 Index 16.89% 23.06% This chart illustrates the performance of a hypothetical $10,000 investment made on September 2, 2011, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000 Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 3 Becker Value Equity Fund SECTOR ALLOCATION at April 30, 2013 (Unaudited) Sector Allocation % of Net Assets Financials 14.9% Industrials 14.7% Consumer Discretionary 14.6% Energy 13.8% Information Technology 12.6% Health Care 11.4% Consumer Staples 7.3% Telecommunication Services 3.8% Utilities 2.2% Materials 1.8% Cash* 2.9% Net Assets 100.0% * Represents cash and other assets in excess of liabilities. 4 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 97.1% Consumer Discretionary: 14.6% Coach, Inc. $ DIRECTV* Honda Motor, Co. Ltd. - ADR Johnson Controls, Inc. Kohl’s Corp. Staples, Inc. Time Warner, Inc. Viacom, Inc. - Class B Consumer Staples: 7.3% Archer Daniels Midland Co. Bunge Ltd. Molson Coors Brewing Co., - Class B Walgreen Co. Wal-mart Stores, Inc. Energy: 13.8% Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling Inc. Helmerich & Payne, Inc. Murphy Oil Corp. National-Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell PLC - ADR Schlumberger Ltd. Financials: 14.9% Allstate Corp. BlackRock, Inc. Chubb Corp. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. Morgan Stanley PNC Financial Services Group, Inc. State Street Corp. US Bancorp# Health Care: 11.4% Aetna, Inc. Amgen, Inc. Becton Dickinson & Co. Covidien PLC McKesson Corp. Merck & Co, Inc. Zimmer Holdings, Inc. Industrials: 14.7% 3M Co. Dun & Bradstreet Corp. Emerson Electric Co. FedEx Corp. General Electric Co. L-3 Communications Holdings, Inc. Raytheon Co. Southwest Airlines Co. Tyco International Ltd. The accompanying notes are an integral part of these financial statements. 5 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) (Continued) Share Value COMMON STOCKS: 97.1% (Continued) Information Technology: 12.6% Corning, Inc. $ Harris Corp. Intel Corp. Microsoft Corp. NCR Corp.* TE Connectivity Ltd. Visa, Inc. - Class A Materials: 1.8% Teck Resources Ltd. - Class B Telecommunication Services: 3.8% AT&T, Inc. Vodafone Group PLC - ADR Utilities: 2.2% NextEra Energy, Inc. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $138,625,675) MONEY MARKET FUND: 2.6% Invesco Short Term Investment Trust Treasury Portfolio, 0.02%^ TOTAL MONEY MARKET FUND (Cost $4,871,426) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $143,497,101) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Annualized seven-day yield as of April 30, 2013. # Affiliated Security.Quasar Distributors, LLC is the principal underwriter and distributor for the shares of the Fund (“Quasar” or the “Distributor”). The Distributor is affiliated with the Funds’ transfer agent, fund accountant and administrator, U.S. Bancorp Fund Services, LLC. See Note 7 of the Notes to Financial Statements. ADR - American Depository Receipts The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor’s (S&P), an independent international financial data and investment services company. The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation. The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries. Each stock that is classified will have a coding at all four of these levels. (Unaudited) The accompanying notes are an integral part of these financial statements. 6 (This Page Intentionally Left Blank.) 7 Becker Value Equity Fund STATEMENT OF ASSETS AND LIABILITIES at April 30, 2013 (Unaudited) ASSETS Investments in unaffiliated securities, at value (cost $142,116,774) $ Investments in affiliated securities, at value (cost $1,380,327) Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses and other assets Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees, net Custody fees Administration & accounting fees Professional fees Printing & mailing fees Transfer agent fees Chief Compliance Officer fees Registration fees Service fees payable Payable to Trustees Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment gain/loss Undistributed net realized gain/loss on investments Net unrealized appreciation/depreciation of investments Net assets $ COMPUTATION OF NET ASSET VALUE RETAIL CLASS: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ INSTITUTIONAL CLASS: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Becker Value Equity Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) INVESTMENT INCOME Income: Dividends from unaffiliated securities (net of foreign withholding tax of $16,198) $ Dividends from affiliated securities Interest Total investment income Expenses: Investment advisory fees Service fees - Retail Class Administration & accounting fees Transfer agent fees Registration fees Professional fees Custodian fees Reports to shareholders Trustee fees Chief Compliance Officer fees Insurance expenses Miscellaneous expenses Total expenses Less: expenses waived or reimbursed ) Net expenses Net investment income/loss REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain/loss on investments Net change in unrealized appreciation/depreciation of investments Net realized and unrealized gain/loss on investments Net increase/decrease in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, Year Ended October 31, (Unaudited) INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/loss on investments Net change in unrealized appreciation/depreciation of investments Net increase/decrease in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Retail Class: From net investment income ) ) From net realized gain on investments — — Institutional Class: From net investment income ) ) From net realized gain on investments — — Total dividends and distributions to shareholders ) ) Net increase/decrease in net assets derived from net change in outstanding shares - Retail Class (a)(b) ) ) Net increase/decrease in net assets derived from net change in outstanding shares - Institutional Class (a)(b) Total increase in net assets from capital share transactions Total increase/decrease in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net income at end of period $ $ The accompanying notes are an integral part of these financial statements. 10 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a)Summary of share transactions is as follows: Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Shares Amount Shares Amount Retail Class: Shares sold $ $ Reinvested dividends Shares redeemed(b) Net Increase/Decrease ) $ ) ) $ ) Beginning shares Ending shares Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Shares Amount Shares Amount Institutional Class: Shares sold $ $ Reinvested dividends Shares redeemed(b) Net Increase/Decrease $ $ Beginning shares Ending shares (b)Net of redemption fees of $151 and $251 for 2013 and $0 and $0 for 2012 for Retail Class and Institutional Class shares, respectively. The accompanying notes are an integral part of these financial statements. 11 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ INCOME/LOSS FROM INVESTMENT OPERATIONS: Net investment income/loss(1) Net realized and unrealized gain/loss on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Distributions from net investment income ) Distributions from net realized gain — ) Total distributions ) Proceeds from redemption fees collected — Net asset value, end of period $ Total return %(4) % %) SUPPLEMENTAL DATA: Net assets, end of period (000’s) $ Ratios to average net assets Expenses before fees waived %(3) % Expenses after fees waiver %(3) % Net investment income/loss %(3) % Portfolio turnover rate %(4) % Calculated using average shares outstanding method. Amount represents less than $0.005 per share. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 12 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Institutional Class Six Months Ended Year Period April 30, Ended Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ $ $ INCOME/LOSS FROM INVESTMENT OPERATIONS: Net investment income/loss(2) Net realized and unrealized gain/loss on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) ) — Distributions from net realized gain — — — Total distributions ) ) — Proceeds from redemption fees — — — Net asset value, end of period $ $ $ Total return %(4) % %(4) SUPPLEMENTAL DATA: Net assets, end of period (000’s) $ $ $ Ratios to average net assets Expenses before fees waived %(3) % %(3) Expenses after fees waiver %(3) % %(3) Net investment income/loss %(3) % %(3) Portfolio turnover rate %(4) % %(4) Fund commenced operations on September 2, 2011. Calculated using average shares outstanding method. Annualized. Not annualized. Amount represents less than $0.005 per share. The accompanying notes are an integral part of these financial statements. 13 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Becker Value Equity Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (The “1940 Act”) as an open-end investment management company. The Fund commenced operations on November 3, 2003 with the investment objective to provide long-term capital appreciation. The Fund currently offers Retail and Institutional Class shares, which were first offered to the public on November 3, 2003 and on September 2, 2011, respectively. Each class of shares holds equal rights as to earnings and assets except that Retail Class shares bear service expenses. Each class of shares has exclusive voting rights with respect to matters affecting that individual class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the 14 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2013 (Unaudited) (Continued) facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of April 30, 2013, the Fund did not hold fair valued securities. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 15 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2013 (Unaudited) (Continued) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2013. Level 1 Level 2 Level 3 Total Common Stocks^ $ $
